Citation Nr: 0324715	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-14 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In September 2001, the veteran testified before the 
undersigned Board member at a hearing at the RO in Cleveland, 
Ohio.  A copy of the hearing transcript has been associated 
with the claims file. 

In February 2002, the Board took additional development with 
respect to the claim for service connection for migraine 
headaches, to include a VA examination.  The examination was 
performed in April 2003.  The case has been presented to the 
Board for appellate review.


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reflects that pursuant to the 
Board's request for additional development in February 2002, 
the Board received treatment reports, submitted by J. G., 
M.D., dating from September 1998 to September 2000.  Also 
received was an April 2003 VA examination report with an 
addendum, dated in May 2003.  These reports have been 
associated with the claims file.  The RO has not had the 
opportunity to readjudicate the issue on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  As the RO has not yet initially 
considered the aforementioned private and VA treatment and 
examination reports, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See 38 U.S.C.A. § 7104(a) (West 
2002); Bernard v. Brown, supra.  

As noted previously, pursuant to the Board's February 2002 
development request, the veteran was examined by VA in April 
2003.  The VA examiner provided an addendum to that report in 
May 2003.  A review of the VA examination report and addendum 
reflects that the examiner did not review the claims file or 
provide an opinion as to whether it is at least as likely as 
not that any currently present migraine headaches were 
related to complaints noted in service as requested by the 
Board in February 2002.  Therefore, in an effort to assist 
the veteran prior to final appellate review of his claim for 
service connection for migraine headaches, additional 
development is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his migraine headaches since April 2003.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
attorney of this and ask them to provide 
a copy of the outstanding medical 
records.  

3.  After the foregoing has been 
completed, the RO should return the 
claims file to the VA examiner who 
performed the April 2003 VA examination 
or, if he or she is not available, to 
another appropriate physician.  The 
claims file must be made available to the 
examiner and the physician must indicate 
that such a review was made.  After a 
complete review of the claims file, to 
specifically include the veteran's 
service medical records, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed migraine headaches 
are related to complaints noted during 
service.  A complete rationale for all 
opinions expressed must be provided in a 
typewritten reports.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, supra.

5.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the veteran's claim for 
service connection for migraine 
headaches.  
6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




